Citation Nr: 1040440	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  09-14 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a stomach ailment and 
dysentery, to include as due to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to August 
1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which, in pertinent part, denied the Veteran's claim of 
entitlement to service connection for a stomach ailment and 
dysentery.

This matter was remanded by the Board in July 2010 in order to 
obtain private medical records and for a VA examination.  To 
date, the Veteran has not responded to the RO's request for 
additional private medical evidence.  VA is only obligated to 
obtain records that are adequately identified and for which 
necessary releases are submitted. 38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2)(ii), (3) (2009).  The Veteran was afforded a 
VA examination in July 2010.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States 
Court of Appeals for Veterans Claims held that when a claimant 
makes a claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled. Thus, 
although the Veteran's claim was previously described as one for 
service connection for a stomach ailment and dysentery, the Board 
construes the issue as encompassing a claim for entitlement to 
service connection for a stomach ailment and dysentery, to 
include as due to an acquired psychiatric disorder.
 
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In accordance with the Board's July 2010 remand instructions, the 
Veteran was scheduled for a VA examination and the examiner was 
asked to provide an opinion as to whether it was at least as 
likely as not that the gastrointestinal symptoms reported during 
service in 1952 represented a duodenal ulcer.  The examiner was 
also instructed to provide an opinion as to whether the current 
duodenal ulcer was in any way related to the symptoms reported 
during service in 1952.

February 1952 service treatment records indicate that while in 
Korea the Veteran became emotionally upset and isolating, and 
upon return to the United States, he continued to be "nervous," 
thus prompting a psychiatric interview.  The examiner noted the 
Veteran had gastric complaints which were similar to those 
experienced by his father.  The examiner stated the proximity to 
death in Korea, the death of a close friend, and his relationship 
with his father increased the Veteran's anxiety on his second day 
home on leave.

The Veteran was afforded a VA examination in July 2010 and the 
examiner diagnosed the Veteran with a duodenal ulcer, with no 
residual symptoms or functional impairment.  The examiner noted 
the Veteran had gastric complaints evaluated in the setting of a 
psychiatric evaluation in the military.  

The examiner stated the gastrointestinal symptoms reported during 
service did not represent a duodenal ulcer and his current 
duodenal ulcer was not related to service, as there were no 
symptoms in service treatment records consistent with a duodenal 
ulcer.  The examiner; however, further stated that the 1952 
psychiatric examiner seemed to imply that the gastric symptoms 
were related to anxiety and the Veteran had additionally reported 
that he was diagnosed with a "spastic colon" after a GI series 
in the military.  

Given the Veteran's reports of ongoing symptomatology following 
the findings of anxiety in service, including his reports of 
current symptoms, an opinion is needed as to whether the current 
symptomatology can be attributed to the anxiety in service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Afford the Veteran a VA psychiatric 
examination by
an examiner with the appropriate expertise to 
determine the etiology of any current 
acquired psychiatric disability, to include 
anxiety.  The examiner should review the 
claims folder and note such review in the 
examination report or an addendum. 

The examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent probability or more) that a current 
psychiatric disability, to include anxiety, 
is the result of injury or disease in active 
service, including the gastrointestinal 
symptoms attributed to anxiety in service.

The examiner should provide a rationale for 
the opinion.

The examiner is advised that the Veteran is 
competent to report his symptoms, and that 
his reports must be considered in formulating 
the requested opinion.  If the Veteran's 
reports are not accepted, the examiner should 
provide a reason for doing so.

The examiner is also advised that the absence 
of evidence in the service treatment records 
is a factor for consideration, but is an 
insufficient basis, by itself, for a negative 
opinion.

If the examiner cannot provide an opinion 
without resort to speculation, the examiner 
should provide an explanation as to why this 
is so and note what, if any, additional 
evidence would permit the opinion to be made.

2. If the benefit sought on appeal is not 
granted, the agency of original jurisdiction 
should issue a supplemental statement of the 
case. The case should be returned to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

